Sedgwick, J.,
concurring.
I suppose that, in determining whether the savings bank is responsible for the action of the receiver in filling the cistern, we must ascertain whether the receiver was act: ing as the agent of the bank in so doing. The receiver was not employed by the bank. He had no connection with the business in any way, except by virtue of his appointment as receiver by the court. A receiver is an officer of the court and is at all times, in everything he does, subject to the order of the court, and is not subject to the control or influence of private parties. The bank, then, did not authorize him to do anything, and could not in any respect-control or influence his actions. Such facts are incon*795sistent with the existence of the relation of principal and agent. By virtue of his authority as receiver he took control of the lease and collected the rents and held them for the court which appointed him, refusing to recognize the bank in any way. The bank could not terminate the receiver’s agency and control. The court collected and held the rents through its receiver; other parties interested in the litigation claimed the rents, and upon application to the court, in whose hands the rents were, the court distributed the rents to the party to whom they belonged. This is the ordinary object of a receivership. The court, through its receiver, acted for all parties interested in the litigation, and the bank was interested as were all of the other parties. Perhaps the receiver was not authorized by virtue of his employment as receiver and his control of the lease to interfere with the property as he did in filling the cistern. No one expressly authorized him to do so; he had no power or authority whatever to fill the cistern, unless such power came to him from the court. There is no evidence that the bank knew that he filled the cistern, much less that it directed or authorized him to do so. The powers of an agent are given him by his contract of agency, and must be either expressly given him or implied from the powers that are expressly given. If this receiver had authority to fill the cistern it must be implied from his express powers, and those express powers he received from the court, and not from the bank. The bank could not terminate either those express powers or such powers as would be implied therefrom. The receiver must therefore have acted within the implied powers givén him by the court in filling the cistern, or else he went beyond his powers and was not authorized by any one to do so. In either case the bank would not be liable for his act.